DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 10/26/2020 with effective filing date of 10/25/2019 based on provisional applications 62/926329, 62/926322, 62/926331, 62/926318, all filed on 10/25/2019.

The status of the claims is summarized as below:
Claims 1-12 are pending. 
Claims 1, 7 are independent claims.


Claim Objections

Claim(s) 1-12 is/are objected to because of the following informalities:
Per claim 1-12, claims 1-12 cite various words with capitalization, such as “Activity-based” (claim 1, 7), “Overlay” (claim 1-3, 7-9), “Home” (claim 5, 11), and “Activity” (claim 1-2, 6-8, 12). It’s not clear to the examiner why these words are capitalized. The examiner suggests to include the definition of a word in the claim if it has special meaning rather than just mark the word with capitalization. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming (US Pub 20100222046, hereinafter Cumming), in view of Kim (US Pub 20150332352, hereinafter Kim).

Per claim 1, Cumming teaches: 
A method of displaying media content through a user interface of a communication device using an Activity-based Overlay technique, the communication device including a processor, a user interface and a memory including program code, ([0033-0034] Fig. 2 processor 240, memory 246, user interface module 226) an application program and an Activity-based operating system wherein the application program uses a plurality of Activities associated with a plurality of display windows, the processor performing the method by executing the program code, the method comprising: (abstract [0015] a method for displaying an advertisement at a detected trigger condition);
	detecting a first user interaction with the user interface; ([0074] Fig. 9 shows a flowchart, at step 902, a trigger condition such as starting a new application or change in orientation of GUI or device);
	initiating a timer upon the detecting the first user interaction wherein the timer is configured expire upon elapsing of a predefined delay period; ([0105-0106] locked mode for the device with limited inputs is started in step 908, where a predetermined duration is one of the termination condition);
	rendering an Overlay containing the media content on a display of the user interface; ([0103, 0106] step 906 displays the selected advertisement on the display which may be a video);


	monitoring, during the predefined delay period, the operating system in order to detect a second user interaction with the user interface; ([0039] Fig. 4 shows at step 430, a determination is made weather user click on a “continuous-play-advertisement” button within a predetermined time period);
	determining, upon expiration of the timer, whether a detection of the second user interaction with the user interface occurred during the predefined delay period; and ([0039] Fig. 4 shows at step 430, a determination is made weather user click on a “continuous-play-advertisement” button within a predetermined time period);
	invoking, based upon the determining, a backing Activity associated with the Overlay. ([0039] Fig. 4 shows that if the user has click on the “continuous-play-advertisement” button within a predetermined time period, then the advertisement video would continue to play).
	Kim and Cumming are analogous art because Kim also teaches displaying advertisement with a timer. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Cumming and Kim before him/her, to modify the teachings of Cumming to include the teachings of Kim so that a continuous play button can be used to determine if the advertisement would continue. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a positive feedback approach for displaying advertisement, where user’s click-through rate indicating user interests can be used to searching advertisements (Kim [0008]). 

Per claim 2, Cumming-Kim teaches: 
The method of claim 1 wherein the backing Activity is invoked when the second user interaction with the user interface is not detected during the predefined delay period, the backing Activity being configured to perform a monitoring function in order to detect the second user interaction with the user interface subsequent to the predefined delay period and to dismiss the Overlay from the display upon detecting the second user interaction subsequent to the predefined delay period. (Cumming [0110-0112] Fig. 9 shows detection of termination condition while the advertisement is displayed, where if monitored condition such as combination of inputs or specific area on the touchscreen is detected, then the advertisement is ended and device return to normal functionality);
	Cumming and Cumming-Kim are analogous art because Cumming also teaches displaying advertisement with a timer. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Cumming and Cumming-Kim before him/her, to modify the teachings of Cumming-Kim to include the teachings of Cumming so that continued monitoring of user inputs or termination condition would result in ending of the advertisement. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users continued option to end the advertisement. 

Per claim 3, Cumming-Kim teaches: 
The method of claim 1 further including dismissing, upon the expiration of the timer, the Overlay from the display when the second user interaction with the user interface is detected during the predefined delay period. ([0039] Fig. 4 shows at step 430, a determination is made weather user click on a “continuous-play-advertisement” button within a predetermined time period, and upon the expiration of timer without user input, the advertisement is dismissed).

Per claim 4, Cumming-Kim teaches: 
The method of claim 1 wherein the first user interaction corresponds to an initial selection of a predefined element of the user interface and wherein the second user interaction corresponds to a subsequent selection of the predefined element of the user interface. (Cumming: [0074] trigger condition for display of the advertisement can be a plurality kind of user inputs such as change in device orientation or launching of a new application or function; [0106, 0110-0112]) 

Per claim 5, Cumming-Kim teaches: 
The method of claim 4 wherein the predefined element of the user interface is a Home button. ([0081] trigger condition can be entry into an icon selection menu 352 shown in Fig. 3A).

Per claim 6, Cumming-Kim teaches: 
The method of claim 2 wherein the performing the monitoring function includes detecting a transition from one to another of the plurality of Activities. ([0106, 0110-0112]) termination condition of the display of advertisement can be touch at a specific area on a touchscreen, or a specific combination of user inputs).

Per claim 7, claim 7 is a system claim with a processor ([0033] Fig. 2 processor 240), a display ([0033] Fig. 2 display 204), and a memory ([0034] Fig. 2 memory 246) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 8-12, claim 8-12 contain limitations that are substantially the same as claim 2-6 respectively, and are likewise rejected.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180178128 A1
ONDA; Akio et al.
Computer system for giving reward in exchange for watching advertisement, has processor for controlling implementation of game, where processor gives reward to target player when advertisement option is controlled to be displayed


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176      
                                                                                                                                                                                                  
/ARIEL MERCADO/Primary Examiner, Art Unit 2176